DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt is acknowledged of the amendment filed 10/11/2022.

Information Disclosure Statement
	An information disclosure statement was filed on 10/11/2022.

				Withdrawn Objection(s) and Rejection(s)

		The objection to the title is withdrawn in view of applicant’s amendment .
		All rejections under USC 103 based on Douglas et al are withdrawn in view of applicant’s amendment which adds that the formed structure is laminated.


					New Rejection(s)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	 After review of applicant’s remarks filed 10/11/2022, the distinction between applicant’s limitation of “wherein the glycerol and phosphate agents are used as crosslinking agents” and the use of the glycerol phosphate salt crosslinker used by Douglas et al. Applicant’s new assertion of cytotoxicity when only one of glycerol or phosphate is used as a crosslinker is noted, although it is also noted that the original specification does not set this out. Further, [0019] specifically sets out that either glycerol or phosphate may be used as crosslinker, as well as stating that both can be used in conjunction. 
	Applicant is therefore asked to clarify where these glycerol or phosphate groups originate, as well as why compounds such as the glycerolphosphate salt used by Douglas et al does not meet this criteria since they also seem to meet the 1:1 ratio set out in the claims. Review o the specification found that [0022] seems to corroborate the equivalence. Clarification is requested.

	A telephone call was placed to Joseph H Herron on 10/27/2022 in an attempt to gain this clarification, but no response was made as of 10/28/2022.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a laminated bioink, does not reasonably provide enablement for all laminated compositions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
It is noted that [0031] sets out that the laminated structure occurs in bioink compositions. Clarification is requested since it appears that a bioink should be set out in claim 1.


Conclusion
No claims are allowed.














					Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz